 



Exhibit 10.01

      News Release  
Company Contacts:
  John Kispert
 
  Chief Financial Officer
 
  (408) 875-6224
 
  john.kispert@kla-tencor.com
 
   
 
  Cary Halsted (Investment Community)
 
  Vice President, Investor Relations
 
  (408) 875-4094
 
  cary.halsted@kla-tencor.com
 
   
 
  Uma Subramaniam (Media)
 
  Director, Corporate Communications
 
  (408) 875-5473
 
  uma.subramaniam@kla-tencor.com
 
   
Agency Contact:
  Jane Evans-Ryan (Media)
 
  Business Press Director, MCA
 
  (650) 968-8900
 
  jryan@mcapr.com

FOR IMMEDIATE RELEASE
KLA-TENCOR DECLARES REGULAR CASH DIVIDEND FOR FIRST QUARTER FISCAL YEAR 2006
SAN JOSE, Calif., Sept. 27, 2005 — KLA-Tencor Corporation (NASDAQ: KLAC) today
announced that its board of directors has declared a quarterly cash dividend of
$.12 per share on its common stock payable on December 1, 2005 to KLA-Tencor
stockholders of record on November 15, 2005.
About KLA-Tencor: KLA-Tencor is the world leader in yield management and process
control solutions for semiconductor manufacturing and related industries.
Headquartered in San Jose, Calif., the company has sales and service offices
around the world. An S&P 500 company, KLA-Tencor was named one of the Best
Managed Companies in America for 2005 by Forbes Magazine and is the only company
in the semiconductor industry to receive the accolade for this year. KLA-Tencor
is traded on the Nasdaq National Market under the symbol KLAC. Additional
information about the company is available on the Internet at
http://www.kla-tencor.com
###

 